 

Exhibit 10.73

 

THE SECURITIES REPRESENTED BY AND UNDERLYING THIS WARRANT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE
SECURITIES LAWS AND MAY NOT BE TRANSFERRED, SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS (A) SUCH TRANSFER IS PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (B) SUCH TRANSFER IS EXEMPT FROM THE PROVISIONS OF SECTION 5
OF THE ACT, THE RULES AND REGULATIONS IN EFFECT THEREUNDER AND ANY APPLICABLE
STATE SECURITIES LAWS.

 

“PRE-WIRED” WARRANT #2 TO PURCHASE SERIES A PREFERRED STOCK

 

Issue Date: October 24, 2017

 

THIS WARRANT CERTIFIES THAT, for value received, Kona Holdings I LLC, a Delaware
limited liability company (“Holder”) is entitled to purchase from KonaRed
Corporation, a Nevada corporation (the “Corporation”), subject to the provisions
of and upon the terms and conditions set forth in this Warrant, a number of
validly-issued, fully-paid and nonassessable shares of the Corporation's Series
A Preferred Stock (“Shares”) up to the number calculated in the following
paragraph, at an exercise price equal to the Warrant Price (as defined below)
times the number of Shares for which this Warrant is being exercised.

 

This Warrant shall be exercisable for the number of Shares which, as of
immediately before the first exercise of this Warrant, is equal to 16/22 of
1/50,000th of the number of shares of the Corporation’s Common Stock which, when
defined as the numerator of a fraction and when also added to 367,370,324 to
define the denominator of the fraction, results in the fraction being equal to
12.09%. (I.e., 1,010.25 Shares.)

 

The "Warrant Price" per Share shall be equal to the quotient of $2,200,000
divided by the maximum number of Shares calculated to be available pursuant to
this Warrant. (I.e., $2,177.68 per Share.)

 

1. TERM. This Warrant is exercisable at any time commencing on January 1, 2019
and ending on December 31, 2019 (subject to possible earlier termination as set
forth below). This Warrant can be exercised in whole or in part. This Warrant is
not exercisable to any extent after December 31, 2019.

 

2. EXERCISE.

 

2.1 Method of Exercise. The only method by which Holder may exercise this
Warrant is by Holder delivering this original Warrant and a duly executed Notice
of Exercise in substantially the form of Appendix 1, attached hereto and
incorporated herein by this reference, to the principal office of the
Corporation. Holder shall also deliver to the Corporation payment by wire
transfer of immediately available United States funds to an account designated
by the Corporation or by check for the aggregate Warrant Price for the Shares
being purchased. Exercise shall not be deemed effective unless and until each of
the original Warrant, the duly executed Notice of Exercise and the aggregate
Warrant Price payment have been received by the Corporation.

 

 

--------------------------------------------------------------------------------

 

 

 

2.2 Delivery of Certificate. Promptly after Holder exercises this Warrant, the
Corporation shall deliver to Holder a stock certificate for the Shares acquired.

 

2.3 Replacement of Warrants. On receipt of an affidavit or similar instrument
from Holder with respect to the loss, theft, destruction or mutilation of this
Warrant and, in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form and amount to the
Corporation or, in the case of mutilation, on surrender and cancellation of this
Warrant, the Corporation at its expense shall execute and deliver, in lieu of
this Warrant, a new warrant of like tenor.

 

3. ADJUSTMENT TO THE SHARES.

 

3.1 Reclassification, Exchange or Substitution. Upon any stock split, reverse
stock split, stock dividend, reclassification, exchange, substitution, or other
event that results in a change of the class of the securities issuable upon
exercise of this Warrant, or any reorganization, consolidation, or merger that
is not an Acquisition, Holder shall be entitled to receive, upon exercise of
this Warrant, the calculated number or amount of appropriately adjusted
corresponding shares (or other securities or property, as applicable). The
Corporation or its successor shall promptly issue to Holder a new replacement
Warrant for such new securities or other property. The new Warrant shall provide
for adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Article 3. The provisions of this Section 3.1
shall similarly apply to successive reclassifications, exchanges, substitutions,
or to successive reorganizations, consolidations, or mergers that are not an
Acquisition, or other events.

 

3.2 Sale, Merger, or Consolidation of the Corporation. This Warrant shall
immediately terminate upon the closing of any Acquisition. For the purpose of
this Warrant, “Acquisition” means (i) a sale, conveyance or other disposition of
all or substantially all of the property or business of the Corporation, or (ii)
a merger or consolidation with or into any other entity, unless the stockholders
of the Corporation immediately before the transaction own 50% or more of the
voting stock of the acquiring or surviving corporation following the transaction
(taking into account, in the numerator, only stock of the Corporation held by
such stockholders before the transaction and stock issued in respect of such
prior held stock of the Corporation), or (iii) any other transaction which
results in (assuming an immediate and maximum exercise/conversion of all
derivative securities issued in the transaction) the holders of the
Corporation’s capital stock as of immediately before the transaction owning less
than 50% of the voting power of the Corporation’s capital stock as of
immediately after the transaction, provided, however, that a bona fide equity
financing transaction in which the Corporation is the surviving corporation and
does not (directly or through a subsidiary) receive any assets other than cash
and rights to receive cash shall be deemed not to constitute an Acquisition of
the Corporation. A series of related transactions shall be deemed to constitute
a single transaction, and where such transactions involve securities issuances,
they shall be deemed “related” if under applicable securities laws they would be
treated as integrated.

 

4. REPRESENTATIONS; WARRANTIES AND COVENANTS. The Corporation represents and
warrants to the Holder that (i) all shares of Series A Preferred Stock which may
be issued upon the exercise of this Warrant will, upon issuance, be validly
issued, fully paid and nonassessable, with no personal liability attaching to
the ownership thereof, and free from all taxes, liens and charges created by the
Corporation with respect to the issue thereof and (ii) the issuance of this
Warrant, the shares of Series A Preferred Stock issuable hereunder and the other
transactions contemplated hereunder do not require the consent of any person or
entity and do not and shall not

 

2

--------------------------------------------------------------------------------

 

 

 

conflict, result in a default under or violate the terms of any agreement,
contract, document, instrument or obligation which may be binding upon the
Corporation or any of its subsidiaries. The Corporation covenants and agrees
that it will take all such action as may be required to assure that the
Corporation shall at all times have authorized and reserved, free from
preemptive rights, a sufficient number of shares of its Series A Preferred Stock
to be issued upon the exercise of this Warrant and a sufficient number of shares
of its Common Stock to be issued upon the conversion of the Series A Preferred
Stock issuable under this Warrant. If any shares of Series A Preferred Stock
reserved for the purpose of issuance upon the exercise of this Warrant require
registration with or approval of any governmental authority under any federal or
state law before such shares may be validly issued or delivered upon exercise,
then the Corporation shall in good faith and as expeditiously as possible
endeavor to secure such registration or approval, as the case may be.

 

5. MISCELLANEOUS

 

5.1 Transfer of Warrant. Until actual delivery to the Corporation’s principal
office of this original Warrant accompanied by a duly endorsed instrument of
transfer in a form reasonably acceptable to the Corporation, the Corporation may
treat Holder as the sole record and beneficial holder of the Warrant for all
purposes whatsoever, regardless of any notice given or received to the contrary.

 

5.2 Taxes. The Corporation shall pay all documentary, stamp or other
transactional taxes attributable to the issuance or delivery of Shares upon
exercise of all or any part of this Warrant.

 

5.3 No Rights as Stockholder Until Exercise. This Warrant does not entitle
Holder to any voting rights or other rights as a stockholder of the Corporation
before the exercise hereof. Upon proper exercise of this Warrant, the Shares so
purchased shall be and be deemed to be issued to Holder as of the close of
business on the date of proper exercise.

 

5.4 Notices. All notices required or permitted hereunder must be in writing and
addressed as set forth in the last sentence of this Section and shall be deemed
effectively given upon the earliest of (a) actual receipt, or (b) if personally
delivered to the party to whom notice is to be given, the date of delivery, or
(c) if sent by email, the date of transmission, if sent to such email address
before 5:00 p.m. at the location of receipt on a business day, or the first
business day after the date of transmission, if sent to such email address at or
after 5:00 p.m. at the location of receipt on a business day or on a day that is
not a business day, or (d) if sent by overnight courier and addressed as set
forth above, the next business day after the date of deposit with such courier
(by the courier’s stated time for enabling next-business-day delivery), or if
deposited after such stated time shall be deemed to be the second business day
after the date of deposit, or (e) if sent in the United States by United States
certified mail, return receipt requested, postage prepaid and addressed as set
forth above, on the fifth business day after such mailing. All communications
shall be sent to the Corporation at its principal place of business or to Holder
at Holder’s address or email address as shown in the Corporation’s records, or
to such other address as such party may designate by 10 days’ advance written
notice to the other.

 

5.5 Amendment and Waiver. Any term of this Warrant may be amended or waived only
with the written consent of the Corporation and a majority of the persons who
are then serving as Series A Preferred Directors of the Corporation. Any
amendment or waiver effected in accordance with this Section shall be binding
upon the Corporation, the holder of this Warrant and each and every transferee
of the Warrant or Shares.

 

3

--------------------------------------------------------------------------------

 

 

 

5.6 Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of California, without giving effect to its
principles regarding conflicts of law.

 

5.7  WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS WARRANT, THE
SHARES OR THE SUBJECT MATTER HEREOF. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS (INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED
BY EACH OF THE PARTIES HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY
EXCEPTIONS. EACH PARTY HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH
PARTY HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.

 

5.8 Submission to Jurisdiction. Each of the parties irrevocably agrees that any
legal action or proceeding arising out of or relating to this Warrant brought by
such party or its successors or assigns shall be brought and determined in the
courts of the State of California located in Los Angeles County or the courts of
the United States of America for the Central District of California located in
Los Angeles County, and appellate courts thereof, and each of the parties hereby
irrevocably submits to the exclusive jurisdiction of the aforesaid courts for
itself and with respect to its property, generally and unconditionally, with
regard to any such action or proceeding arising out of or relating to this
Warrant and the transactions contemplated hereby. Each of the parties agrees not
to commence any action, suit or proceeding relating thereto except in the courts
described above in Los Angeles County, California, other than actions in any
court of competent jurisdiction to enforce any judgment, decree or award
rendered by any such court in Los Angeles County, California as described
herein. Each of the parties further agrees that notice as provided herein shall
constitute sufficient service of process and the parties further waive any
argument that such service is insufficient. Each of the parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any action or proceeding
arising out of or relating to this Warrant or the transactions contemplated
hereby, (a) any claim that it is not personally subject to the jurisdiction of
the courts in Los Angeles County, California as described herein for any reason,
(b) that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (c) that (i) the suit,
action or proceeding in any such court is brought in an inconvenient forum, (ii)
the venue of such suit, action or proceeding is improper or (iii) this Warrant,
or the subject matter hereof, may not be enforced in or by such courts.

 

IN WITNESS WHEREOF, the Corporation has executed this Warrant as of the date
first above written.

 

 

KONARED CORPORATION

 

By: __________________________

Kyle Redfield, President

 

Address: 1101 Via Callejon, Suite 200

San Clemente, CA 92673

Email: kyle@konared.com

 

 

4

--------------------------------------------------------------------------------

 

 

APPENDIX 1

 

NOTICE OF EXERCISE

 

 

 

1. The undersigned hereby elects to purchase the calculated number of shares of
Series A Preferred Stock of KonaRed Corporation pursuant to the terms of the
attached Warrant, and tenders herewith payment of the purchase price of such
shares in full.

 

2. Please issue a certificate or certificates representing said shares in the
name of the undersigned or in such other name as is specified below:

 

_______________________

(Name)

 

________________________

(Address l)

 

________________________

(Address 2)

 

3. The undersigned represents the undersigned is acquiring the shares solely for
the undersigned’s own account and not as a nominee for any other party and not
with a view toward the resale or distribution thereof except in compliance with
applicable securities laws.

 

 

 

____________________________

(Signature)

 

____________________________

(Date)

 


 

 

 

 

 